McGehee, C. J.,
concurring in part and dissenting in part:
I agree with the majority opinion in holding that the trial court was justified on the evidence then before the court in rendering the decree of disbarment herein appealed from. In fact the appellant admits that at least three of the five charges were sustained by the proof in the trial court and that either one of at least two of the charges was sufficient ground for disbarment. He frankly conceded at the bar of this Court in pleading his own case that this was true, notwithstanding that it had been suggested by counsel for appellee committee that while none of the five charges when considered alone would be sufficient for disbarment, they would be when considered as a whole. And since three of the charges were admitted to be true, and he then conceded that either of two of them was sufficient to justify the decree appealed from, I consider it immaterial as to whether the other three were sufficient or not.
The position of the appellant is that since the occurrence of the transactions on which he was disbarred he has become completely rehabilitated and has been guilty of no violation of the ethics of the legal profession during the past two years; that he is thoroughly repentent for his wrong-doing, and has undergone a complete reformation as to his former habits of intoxication and his concepts of the responsibilities as an attorney; that he has experienced a spiritual reformation and is leading an upright and honorable life; and he has submitted to this Court as exhibits to his brief on appeal approximately thirty affidavits, many of them from resident citizens of the City of Jackson where he lives and only a few of which were before the trial judge at the time he reached his conclusion as to whether or not the accused had become sufficiently rehabilitated to be placed on probation.
*688It is provided among other things in the last paragraph of Section 26 of Chapter 121, Laws of 1932, creating the Mississippi State Bar that: “The supreme court shall consider the evidence in the case, as disclosed by the record, and such other evidence as it may deem necessary for the administration of justice, and shall decide all questions of law and fact and render final judgment as to the disbarment, suspension, and/or reinstatement, as the case may be. The rule that the supreme court will not reverse the judgment of the lower court on a question of fact unless it affirmatively appears upon the face of the record that the cause was decided contrary to the evidence shall not apply in cases arising under this act, but the supreme court shall be the final judge of the facts, and the judgment to be rendered thereon. ’ ’
I fully appreciate and have endeavored to properly evaluate the views of the other members of this Court, which I know they have conscientiously expressed, as to what our decision should be on this appeal, but after a prolonged reflection and a consideration of the circumstances which brought about the departure of the appellant from the rule of conduct that should control the activities of a member of the Bar in the relation of attorney and client, I am fully persuaded that this young-man should be placed on probation for some fixed period and given an opportunity to prove that he can and will obey the ethics of the legal profession in the future. Moreover, I think that the additional proof in the form of affidavits submitted to this Court under the provision of the statute hereinbefore quoted, and the truth of which affidavits is not challenged by affidavits to the contrary, is sufficient to warrant us in holding that while the trial judge was amply warranted in entering the decree appealed from under the proof submitted to him we would be justified in the exercise of the inherent yjowers of this Court to modify the decree to the extent of placing the appellant under probation for a fixed pe*689riod of time in order that it may then be determined whether or not the decree should be made final.
I realize that it is not within the power of the Court to render equal and exact justice in every case, and that we can render justice only according to law. However, I think that we can act within the law, and at the same time modify the decree appealed from to the extent hereinbefore mentioned. There are certain considerations which prompt me to reach this conclusion, and which I shall hereinafter mention.
I don’t want to be understood as condoning in the slightest degree the conduct of the appellant as complained of in the disbarment proceeding; I base my conclusion upon the belief that the appellant is thoroughly repentent and is not shown to have been guilty of any unprofessional conduct involving moral turpitude within a period of approximately two years prior to the decision of this case. He did wrong, and he frankly admits that he did, and in my opinion his appeal to this Court to be given another chance while on probation is with a broken and contrite heart. I am not certain but that to deprive him of his chosen means of earning a livelihood for his wife and three children would be a punishment greater than the offenses committed would justify under all the facts and circumstances surrounding this case, if it be true that a period of probation would serve the purpose to be achieved.
The appellant is a young man of humble parentage who has been able to obtain his BA and LLB degrees in his preparation for the practice of law. The beginning of his downfall was his acceptance of employment from the Civil Rights Congress in the defense of the noted Willie McGee ease, and the unfavorable publicity received in connection therewith was necessarily calculated to almost destroy his chances of receiving employment in other cases, even though it must be conceded that the defendant in that case was entitled to be represented by a member of the bar who was familiar with the practice *690and procedure in the courts of this State. During the period complained of in the disbarment proceedings he made collections of money, many of them in small amounts, which should have been applied to the payment of fines for his clients but which he wrongfully and unlawfully used for buying groceries for his wife and children. He should not have been guilty of these acts of dishonesty, and this he readily admits to be the case. He was drinking to excess at that time, and did not attend any Church. All of this is now changed according to the proof before us. I think that one may reform in much less a period than two years, and this Court has decided that one may be reinstated upon proof of rehabilitation. But when we affirm the decree appealed from as written, and he should later make application to a trial court for reinstatement he will be confronted with the fact that this court had before it his proof of reformation and in effect rejected the same. I think that the finding of fact by the trial judge upon the proof then before him should be adjudged by us to have been correct but that we should modify the decree on the basis of the additional proof of rehabilitation and give this young man another chance pending a period of probation on good behavior.